Citation Nr: 1637162	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  13-15 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to April 16, 2002 for the grant of service connection for T7-T12 spinal cord injury tumor excision with paraplegia. 

2.  Entitlement to an effective date prior to April 16, 2002 for the grant of service connection for neurogenic bladder.

3.  Entitlement to an effective date prior to April 16, 2002 for the grant of service connection for neurogenic bowel.

4.  Entitlement to an evaluation in excess of 20 percent for residuals of gunshot wound to the left thigh involving muscle group XV prior to March 28, 2008, and in excess of 30 percent thereafter.

5.  Entitlement to an initial evaluation in excess of 10 percent for bronchial asthma prior to June 22, 2009, and in excess of 60 percent thereafter.

6.  Entitlement to special monthly compensation (SMC) based on loss of use of lower extremities prior to April 16, 2002.

7.  Entitlement to SMC based on loss of use of lower extremities with an additional disability or combination of disabilities, independently ratable at 50 percent or more, prior to December 6, 2002.

8.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), prior to June 22, 2009.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2000, June 2003, and October 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The April 2000 rating decision continued a 20 percent evaluation for the Veteran's service-connected residuals of gunshot wound to the left thigh involving muscle group XV.  The Veteran subsequently perfected an appeal, and in a September 2005 decision, the Board denied the Veteran's appeal, finding that a rating in excess of 20 percent was not warranted.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2007, the Court granted a Joint Motion to vacate and remand this appeal back to the Board.  In July 2007, the Board remanded the matter for further development, to include the scheduling of a new VA examination.  While the appeal was on remand status, the RO, in an April 2009 rating decision, awarded an increased rating to 30 percent effective March 28, 2008.  Despite the assignment of an increased disability evaluation, the issue remains in appellate status because the Veteran has continued to express disagreement with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The June 2003 rating decision granted service connection for asthmatic bronchitis, and assigned a 10 percent evaluation effective December 6, 2002.  The Veteran subsequently perfected an appeal, and in September 2005, the Board remanded the matter for the scheduling of a new VA examination.  While the appeal was on remand status, the RO, in an July 2009 rating decision, awarded an increased rating to 60 percent effective June 22, 2009.  Despite the assignment of an increased disability evaluation, this issue also remains in appellate status because the Veteran has continued to express disagreement with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additionally, it appears that the increased rating issues for residuals of gunshot wound to the left thigh involving muscle group XV and for bronchial asthma have not been administratively re-certified to the Board following remand.  38 C.F.R. § 19.35 specifically provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.  It is the Board's responsibility to determine its own jurisdiction.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.203.  It appears from a review of the claims file that the AOJ is not still taking action on these appeals; therefore the Board finds that it is appropriate to take jurisdiction over these issues at this time.

The October 2011 rating decision granted, in part, service connection for T7-T12 spinal cord injury tumor excision with paraplegia, and assigned a 100 percent rating effective April 16, 2002; service connection for neurogenic bladder, and assigned a 40 percent evaluation effective April 16, 2002; service connection for neurogenic bowel, and assigned a 10 percent evaluation effective April 16, 2002; SMC based on loss of use of lower extremities effective April 16, 2002; and SMC based on loss of use of lower extremities with an additional disability or combination of disabilities, independently ratable at 50 percent or more, effective  December 6, 2002.  In May 2012, the Veteran filed a notice of disagreement (NOD), in which he disagreed with the effective dates assigned for these issues, and the ratings assigned for neurogenic bladder and neurogenic bowel.  The record, however, contains no indication that the RO has issued a statement of the case (SOC) addressing these matters, therefore these issues must be remanded for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  These issues will be addressed in more detail in the remand section below.  

However, with regard to the issues of an initial increased rating in excess of 40 percent for neurogenic bowel and an initial rating in excess of 10 percent for neurogenic bladder, while these issues were included in the May 2012 NOD, the Veteran subsequently submitted a written statement in June 2016 requesting withdrawal of these issues.  Therefore the Board does not have any jurisdiction over these issues, and will not address them further.       
 
The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) as well the records in the Virtual VA system to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an effective date prior to April 16, 2002 for the grant of service connection for T7-T12 spinal cord injury tumor excision with paraplegia, entitlement to an effective date prior to April 16, 2002 for the grant of service connection for neurogenic bladder, entitlement to an effective date prior to April 16, 2002 for the grant of service connection for neurogenic bowel, entitlement to an evaluation in excess of 20 percent for residuals of gunshot wound to the left thigh involving muscle group XV prior to March 28, 2008, and in excess of 30 percent thereafter, entitlement to SMC based on loss of use of lower extremities prior to April 16, 2002, entitlement to SMC based on loss of use of lower extremities with an additional disability or combination of disabilities, independently ratable at 50 percent or more, prior to December 6, 2002, and entitlement to TDIU, prior to June 22, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in a June 2016 written statement, the Veteran requested withdrawal of the appeal of entitlement to an initial evaluation in excess of 10 percent for bronchial asthma prior to June 22, 2009, and in excess of 60 percent thereafter.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to an initial evaluation in excess of 10 percent for bronchial asthma prior to June 22, 2009, and in excess of 60 percent thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).  Prior to the promulgation of a decision in the appeal, in a June 2016 written statement, the Veteran requested withdrawal of the appeal of entitlement to an initial evaluation in excess of 10 percent for bronchial asthma prior to June 22, 2009, and in excess of 60 percent thereafter.

As the Veteran has withdrawn the appeal of the issue in accordance with 38 C.F.R. § 20.204, there remains no allegation of error in fact or law.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal for entitlement to an initial evaluation in excess of 10 percent for bronchial asthma prior to June 22, 2009, and in excess of 60 percent thereafter is dismissed.


REMAND

As discussed above, in an October 2011 rating decision, the RO granted, in part, service connection for T7-T12 spinal cord injury tumor excision with paraplegia, and assigned a 100 percent rating effective April 16, 2002; service connection for neurogenic bladder, and assigned a 40 percent evaluation effective April 16, 2002; service connection for neurogenic bowel, and assigned a 10 percent evaluation effective April 16, 2002; SMC based on loss of use of lower extremities effective April 16, 2002; and  SMC based on loss of use of lower extremities with an additional disability or combination of disabilities, independently ratable at 50 percent or more, effective  December 6, 2002.  In May 2012, the Veteran filed a timely NOD, in which he disagreed with the effective dates assigned for these issues.  No SOC was issued regarding these claims.  

When a timely NOD has been filed, the Board is required to remand these matters for the issuance of an SOC. See 38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that the Veteran's attorney indicated on a May 2013 correspondence titled "Substantive Appeal," that the RO advised him these issues on appeal were "implicitly denied" in a March 2013 SOC (which only included the issue of TDIU).  While the Veteran's attorney also indicated that the Veteran accepted this explanation, regulations require that an SOC must be issued unless the Veteran's claims are resolved, such as by a complete grant of the benefits sought, or withdrawal of the May 2012 NOD.  The Veteran will then have the opportunity to file a substantive appeal if he wishes to complete an appeal.  If he does not intend to appeal some or all of the issues, he will have an opportunity to decline those issues in any substantive appeal he files to perfect any appeal.

With regard to the claim for an evaluation in excess of 20 percent for residuals of gunshot wound to the left thigh involving muscle group XV prior to March 28, 2008, and in excess of 30 percent thereafter, the Board's July 2007 remand directed that additional development be conducted, including affording the Veteran a new VA examination.  Following completion of the development, the Board directed that the claim be readjudicated and if any benefit sought on appeal remained denied, then an SSOC was to be issued.  Following the April 2009 rating decision that awarded an increased rating to 30 percent effective March 28, 2008, the RO issued an SOC in August 2010 and an SSOC in October 2011.  However both the August 2010 SOC and October 2011 SSOC only discussed the issue of an increased rating in excess of 30 percent.  As the award of a 30 percent rating effective March 28, 2008 did not represent a full grant of the benefit sought on appeal, a remand is necessary for the issuance of an SSOC addressing the issue of an increased rating in excess of 20 percent for residuals of gunshot wound to the left thigh involving muscle group XV prior to March 28, 2008.

Regarding the claim for a TDIU prior to June 22, 2009, consideration of entitlement to TDIU is dependent upon the impact of service-connected disabilities on a Veteran's ability to obtain or retain substantially gainful employment.  The matter of TDIU is therefore inextricably intertwined with the currently open claim for an increased evaluation.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue the Veteran an SOC with respect to the issues of a) entitlement to an effective date prior to April 16, 2002 for the grant of service connection for T7-T12 spinal cord injury tumor excision with paraplegia, b) entitlement to an effective date prior to April 16, 2002 for the grant of service connection for neurogenic bladder, c) entitlement to an effective date prior to April 16, 2002 for the grant of service connection for neurogenic bowel, d) entitlement to SMC based on loss of use of lower extremities prior to April 16, 2002, and e) entitlement to SMC based on loss of use of lower extremities with an additional disability or combination of disabilities, independently ratable at 50 percent or more, prior to December 6, 2002.  The Veteran should be advised of the need to file a Substantive Appeal following the issuance of the SOC if he wishes to complete an appeal as to these claims.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claim for an evaluation in excess of 20 percent for residuals of gunshot wound to the left thigh involving muscle group XV for the period prior to March 28, 2008 and in excess of 30 percent thereafter.  Also, readjudicate the claim for entitlement to TDIU prior to June 22, 2009.  If the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his attorney the requisite period of time to respond.  Then return the case to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


